Citation Nr: 0830709	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
the service-connected degenerative arthritis of the spine with 
chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active military service from August 1976 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In December 2004 the veteran testified before the undersigned 
Veterans Law Judge at the RO. 

In August 2005 the Board remanded the issue on appeal to the RO 
for further development.  Here, the Board notes that, in the 
August 2005 Board remand, the issue of the veteran's neck and 
shoulder pain secondary to the service-connected degenerative 
arthritis of the spine with chronic lumbar strain was referred 
to the RO for further development.  

In December 2007, the Board denied the veteran's claim.  In 
this decision, the Board noted that, at the November 2003 VA 
examination, the veteran stated that he no longer worked as a 
result of his service-connected degenerative arthritis of the 
spine with chronic lumbar strain.  Therefore, the Board 
referred the issue of total disability for individual 
unemployability.

The veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a June 
2008 Order, granted the parties' Joint Motion for Remand, 
vacating the Board's decision and remanding the case for 
compliance with the terms of the joint motion.  




FINDINGS OF FACT

The service-connected degenerative arthritis of the spine with 
chronic lumbar strain is not shown to be manifested by severe 
lumbosacral strain manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with abnormal 
mobility on forced motion, severe limitation of motion, 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected degenerative arthritis of the 
spine with chronic lumbar strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; 
Diagnostic Codes 5292, 5295, 5293 (2003), Diagnostic Codes 
5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to assist & notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, the 
information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Here, the Board notes that, in letters dated in August 2005 and 
July 2006, the RO provided the veteran with the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
notice that a disability rating and effective date will be 
assigned if the claim is allowed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally notified of the types of evidence VA would assist him 
in obtaining and informed that he should send information or 
evidence relevant to the claim to VA.  In addition, the RO 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding the claim, 
and also informed the veteran of the cumulative evidence 
previously provided to VA, or obtained by VA on his behalf.  

With respect to the veteran's increase rating claim, the Board 
notes that, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  Further, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, to include 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 42-43.  

In this case, the August 2005 RO letter did not meet all of the 
foregoing requirements.  However, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that, where VA can show that the 
error did not affect the essential fairness of the 
adjudication, VCAA notice errors would not require reversal.  
To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores, 22 Vet.App. at 48 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet.App. at 45.

The Board finds that the notice defect in this case did not 
affect the essential fairness of the adjudication.  In this 
regard, the Board notes that the August 2005 RO letter 
specifically informed the veteran that he should submit 
evidence showing his service-connected disability had gotten 
worse and proceeded to suggest documents and records that would 
tend to demonstrate this worsening.  The veteran was also 
afforded a statement of the case that set forth the 
requirements for a higher evaluation for his disability.  
38 C.F.R. § 4.71a; Diagnostic Codes 5003, 5295, 5242.  The 
veteran was also afforded a supplemental statement of the case 
after being afforded the statement of the case and after 
additional medical evidence relevant to his claim was 
associated with his claims file.

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial decision 
in this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was provided 
by the RO prior to the August 2007 supplemental statement of 
the case and prior to the certification of the veteran's case 
to the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the veteran 
and his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless.  See generally, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  To decide the 
appeal on these facts would not be prejudicial error to the 
veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
VCAA requires only that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
There is no evidence of prejudice to the veteran in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with the 
claims file consists of service treatment records, post-service 
medical and treatment records, VA examinations, the veteran's 
testimony before the Board, and statements of the veteran and 
his representative in support of the claim.  The Board also 
notes that this matter has been remanded, to include for an 
additional VA examination in connection with the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to assist 
the veteran in this matter.  Accordingly, further development 
and further expending of VA's resources is not warranted and 
adjudication of his claims on appeal poses no risk of prejudice 
to the appellant.  

II. Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant of 
service connection, however, evaluation of the medical evidence 
since the effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  In 
addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due 
to pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  In addition, the General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no earlier 
than the date of the change.  As such, VA must generally 
consider the claim pursuant to both versions during the course 
of an appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  

Here, the veteran's low back disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5242.  The Board 
also notes that the veteran filed his claim for an increased 
evaluation for his service-connected degenerative arthritis of 
the spine with chronic lumbar strain on September 22, 2003.  
Accordingly, the Board will quickly outline the relevant 
criteria.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, and 
a 20 percent evaluation is warranted when the disability is 
productive of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  

The veteran's low back condition could also be evaluated under 
Diagnostic Code 5292, in effect until September 26, 2003, which 
provides a 10 percent rating for low back disability manifested 
by slight limitation of motion, and a 20 percent rating for low 
back disability manifested by moderate limitation of motion.  A 
40 percent evaluation requires severe limitation of motion.  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 5243 
after September 2003) the evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) is to be made 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least one 
week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent rating is warranted.  

If there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months, a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, a 60 percent rating is 
warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation separately.  
These changes are listed under Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under this 
new general rating formula after September 2003 or under the 
rating criteria for incapacitating episodes made effective on 
September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater that 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 30 
degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater that 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

At a March 2003 VA neurology consultation, the veteran stated 
that heavy lifting, prolonged standing, and repetitive stooping 
affected his back.  He reported that as a result of his back 
pain his arms were weak however, his legs were not.  There were 
no urinary complaints however his bowels were irregular.  X-ray 
studies of the lumbar spine revealed mild retrolistehsis of L3-
L4 and x-ray studies of the cervical spine revealed 
retrolisthesis of C5-6 and C6-7 with degenerative changes in 
the cervical spine. 

At the veteran's November 2003 VA examination, he stated that 
his pain was an 8 out of 10 and he had a stiff spine.  He 
reported flare-ups 3 to 4 times a year that lasted for a day 
with a pain intensity of 9 out of 10 and that his legs went 
numb.  He stated that the pain was in the posterior nuchal 
region in the spine and paraspinous muscles with radiation down 
the trapezius ridges towards both shoulders and pain increased 
by any motion of the neck.  The veteran described a 50 percent 
decreased range of motion during flare-ups with numbness and 
tingling in his fingers.  

The examiner noted that a July 2003 MRI of the cervical spine 
revealed multilevel degenerative changes, most marked at C5-6, 
and mild retrolisthesis of C6 and C7.  There was also lateral 
disk herniation to the right with severe right neuroforaminal 
stensosis at C5-C6.  There was also mild central canal stenosis 
and bilateral facet and unconvertebral hypertrophy more marked 
in the right.  At C6-7 there was mild disk bulging and 
bilateral facet hypertrophy and severe bilateral 
uncontrovertebral hypertrophy right greater then left.  He had 
severe bilateral neuroforaminal narrowing at that level and no 
central canal stenosis and mild bilateral neuroforminal 
narrowing at C3-4. 

The examiner noted that the veteran's neck was significantly 
tender to palpation over the cervical spine in the entirety and 
there was decreased range of motion of the neck.  It was also 
noted that the veteran was tender throughout the dorsal spine 
except for one localized area that was not as tender, D9-10.  
There was also no spasm or tenderness of the dorsal paraspinous 
muscles.  There was increased lumbar lordosis and tenderness 
over L4-5 in the upper sacrum and some tenderness of the lesser 
severity of the lumbar spine.  The veteran had no muscle 
weakness or thigh flexion, knee flexion, or extension or 
dorsiflexion or platarflexion of the feet at the ankles or toes 
bilaterally.  Sensory examination of the lower extremities 
revealed no abnormalities to light touch. 
The veteran was diagnosed with degenerative arthritis of the 
spine with chronic lumbar strain, with chronic strain of the 
dorsal spine and paraspinous muscles with associated 
degenerative arthritis, and cervical spondylosis. 

The veteran had x-ray studies in November 2003 that revealed 
mild degenerative changes with early bony liping and marginal 
sclerosis of the lumbosacral spine and the dorsal spine 
however, interevertebral spaces were normal and there were no 
fractures or other bony abnormalities.  The pedicles were 
intact and the sacroiliac joints were normal.  X-ray studies of 
the cervical spine revealed degenerative changes with narrowing 
of the lower intravetebral spaces and there was no significant 
bony encroachment of the intravertebral formania. 

A November 2003 nerve conduction study of both upper 
extremities was carried out.  There was evidence of cervical 
radiculopathy.  There was moderate in severity changes to the 
C7 segment however, there was no evidence of any other definite 
abnormality. 

A November 2003 VA physical therapy consult stated for the 
cervical spine the veteran's range of motion for flexion was 35 
degrees for active range of motion and 40 degrees for passive 
range of motion, extension was 35 degrees for active range of 
motion and 40 degrees for passive range of motion, right 
rotation was 60 degrees for active range of motion and 65 
degrees for passive range of motion, left rotation was 50 
degrees for active range of motion and 55 degrees for passive 
range of motion, right and left side tilt was 25 degrees for 
active range of motion and 30 degrees for passive range of 
motion. 

For the veteran's lumbar spine, forward flexion was 65 degrees 
for active range of motion and 70 degrees for passive range of 
motion, extension was 25 degrees for active range of motion and 
30 degrees for passive range of motion, right and left rotation 
was 25 degrees for active range of motion and 30 degrees for 
passive range of motion. 

An April 2005 MRI study of the cervical spine revealed 
straightening of the normal cervical lordosis with degenerative 
changes with osteophytes mostly anterior and disk space 
narrowing that was most severe at C5-6 and C6-7.  The spinal 
cord had normal signal intensity and morphology.  It was noted 
that there was mild degenerative changes most severe at C5-6 
and C6-7 with neural foramina narrowing at both those levels. 

At the veteran's November 2006 VA examination, he stated he had 
severe, constant thoracic pain however, he denied radiation of 
thoracic pain to his upper or lower thoracic spine.  It was 
noted the veteran had a moderate slow antalgic gait however; he 
did not use a cane, walker, crutches, or braces.  The veteran 
was diagnosed with chronic dorsal strain with moderately active 
scoliosis.  

The veteran's active range of motion and passive range of 
motion for the lumbar spine for flexion was 0 to 90 degrees 
with moderate pain at 70 to 90 degrees, extension was 0 to 25 
degrees with moderate pain at 15 to 25 degrees, lateral flexion 
right and left was 0 to 20 degrees with moderate pain at 10 to 
20 degrees, and rotation right and left was 0 to 30 degrees 
with moderate pain at 20 to 30 degrees.  It was noted that with 
repetitive use the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance. Neurological examination of both the sensory and 
motor functions were normal. 

The VA examiner noted that the veteran claimed flare-ups 3 
times a month that lasted 2 to 3 days in duration.  The veteran 
then stated that he had 3 incapacitating episodes a month in a 
12 month period that lasted 2 to 3 days in duration however, 
the Board notes that this was not otherwise documented. 

The VA examiner diagnosed the veteran with chronic lumbar 
strain that was moderately active at the time of the 
examination.  He also stated that there were no obvious signs 
of ankylosis of the thoracolumbar spine however; the veteran 
did have scoliosis of the spine at T6 o T10 that contributed to 
the veteran's back pain.  The VA examiner opined that the 
veteran's normal excursion, strength, speed, coordination, and 
endurance were moderately impeded due to the veteran's thoracic 
and lumbar condition. 

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected degenerative arthritis 
of the spine with chronic lumbar strain is not shown to warrant 
a rating higher than the current 20 percent.  

In order to warrant a higher evaluation, the medical evidence 
must demonstrate that the veteran's condition is productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion, severe limitation of 
motion, incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

Although the veteran states that he had incapacitating episodes 
there is no medical evidence of them or that bed rest was 
prescribed by a physician.  Therefore, without medical evidence 
that the veteran had incapacitating episodes with duration of 
at least four weeks but less then 6 weeks in the past 12 
months, he does not meet the criteria for a 40 percent 
disability rating under Diagnostic Code 5243.  Under the new 
rating criteria, Diagnostic Code 5242, the veteran does not 
meet the criteria for a 40 percent disability rating because he 
does not have forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  In addition, his symptoms do not meet the 
criteria for 5295 in effect prior to  
September 26, 2003, as the medical evidence does not 
demonstrate severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion or severe 
limitation of motion.

Finally, the Board notes that at the March 2003 VA examination 
the veteran stated his bowels were irregular.  May 2004, July 
2004, and August 2004 VA treatment reports, however, stated the 
veteran had no incontinent problems or bladder problems.  And 
the November 2006 VA examination found that the veteran's 
neurological examination of both the sensory and motor 
functions were normal. Therefore, the Board finds that there 
are no neurological abnormalities in this case. 

The Board also notes that the veteran does not warrant an 
additional 10 percent disability rating for arthritis under 
Diagnostic Code 5003.  A 10 percent evaluation under Diagnostic 
Code 5003 requires x-ray evidence of involvement of 2 or more 
major joints or two or more major joint groups.  While the 
medical evidence in this case indicates some degenerative 
process associated with the veteran's disability, the criteria 
for a 10 percent evaluation under Diagnostic Code 5003 are not 
met in  this case.  The Board also notes that Note 1 to 
Diagnostic Code 5003 states that the 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings with ratings based on limitation of motion.
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45), in order to determine whether an 
increased evaluation may be warranted.  While recognizing that 
the veteran reported complaints of pain, as noted above, the 
examination reports indicate that the veteran's range of motion 
findings reflect the limitation caused by this pain.  In 
addition, the November 2006 examiner noted that with repetitive 
use the veteran's range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance. The Board 
finds that the appropriate factors were noted by the examiner 
in recording the veteran's range of motion studies, and were 
contemplated in the examination results. Therefore, the Board 
holds that additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

At this time, the Board will specifically address that concerns 
noted in the June 2008 Court order and joint motion of the 
parties.  Specifically, the parties note that the November 2006 
VA examination found moderate pain with active and passive 
range of motion testing, and that the examiner noted that the 
veteran's "normal excursion, strength, speed, coordination, 
and endurance were moderately impeded" due to his service-
connected disability.  The parties also indicated than the 
Board stated that none of the x-ray studies established a 
finding of arthritis, when November 2003 x-ray studies revealed 
degenerative changes of the lumbosacral spine and dorsal spine.  
The parties also cited Powel v. West, 13 Vet. App. 31, 33-34 
(1999), noting that painful motion is equivalent to limited 
motion for purposes of the disability ratings.  

First, the Board reiterates that, in order to warrant a higher 
evaluation under the relevant Diagnostic Codes in this case, 
the medical evidence must show severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion, severe limitation of motion, incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  

Moderate pain with active and passive range of motion testing, 
and the examiner's finding that the veteran's "normal 
excursion, strength, speed, coordination, and endurance were 
moderately impeded" due to his service-connected disability, 
do not constitute findings of or comparable to severe 
lumbosacral strain, severe limitation of motion, medical 
evidence of incapacitating episodes, or other medical evidence 
required for a higher evaluation under the criteria applicable 
in this case.  

In addition, with respect to a finding of arthritis, the Board 
notes, as stated above, that the medical evidence in this case 
indicates some degenerative process associated with the 
veteran's disability.  A higher evaluation based on these 
findings, is however, not available in this case as this 
evidence does not show involvement of 2 or more major joints or 
two or more major joint groups. 

Finally, the Board also notes that the parties also cited Powel 
v. West, 13 Vet. App. 31, 33-34 (1999), noting that painful 
motion is equivalent to limited motion for purposes of the 
disability ratings.  While this is the case, the medical 
evidence does not indicate painful motion on forward flexion of 
the spine at 30 degrees or less, and also notes that the 
medical evidence indicates that, with repetitive use, the 
veteran's range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.

The Board accordingly finds that the 20 percent scheduler 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

Accordingly, based on the evidence of record and considering 
both the interim and the revised rating criteria, the Board 
finds that an evaluation higher than 20 percent cannot be 
assigned in this case.  


ORDER

An increased rating in excess of the current 20 percent 
disability rating for the service-connected degenerative 
arthritis of the spine with chronic lumbar strain is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


